


Exhibit 10.3
AMENDMENT NO. 1 TO THE
NOBLE ENERGY, INC.
2005 DEFERRED COMPENSATION PLAN


Pursuant to the provisions of Section 8.1 thereof, the Noble Energy, Inc. 2005
Deferred Compensation Plan, as amended and restated effective as of January 1,
2009 (the “Plan”), is hereby amended in the following respects only:
FIRST: Section 1.22 of the Plan is hereby amended by restatement in its entirety
to read as follows:
1.22    “Qualified Plan” shall mean the Noble Energy, Inc. 401(k) Plan as
amended from time to time.


SECOND: Section 1.27 of the Plan is hereby amended by restatement in its
entirety to read as follows:
1.27.    “Settlement Date” shall mean the date on which a lump sum payment will
be made, or the date on which an installment distribution will commence being
made, to or with respect to a Participant. A Participant’s Settlement Date shall
be (i) for a benefit payable from such Participant’s Participant Deferral
Account or Employer Matching Contribution Account upon his or her Retirement,
the date such benefit is to be paid or commence being paid under the elections
made by such Participant on his or her Participant Election Forms in effect with
respect to the Plan, and (ii) for a benefit payable from such Participant’s
Participant Deferral Account or Employer Matching Contribution Account upon his
or her Separation from Service for any reason other than Retirement, and for a
benefit payable from a Participant’s Employer Profit Sharing Contribution
Account or Employer Transition Contribution Account to be made in connection
with a Participant’s Separation from Service, the date determined by the
Committee that is no later than ninety (90) days after such Separation from
Service; provided, however, that the Settlement Date that would otherwise apply
with respect to a benefit to be paid to a Participant who is a Specified
Employee shall be postponed to the earlier of (i) the first business day that is
six (6) months after the date of his or her Separation from Service, or (ii) a
date determined by the Committee that is no later than ninety (90) days after
the date of such Participant’s death following his or her Separation from
Service.


THIRD: Section 2.1 of the Plan is hereby amended by restatement its entirety to
read as follows:




--------------------------------------------------------------------------------




2.1    Participants. Each Eligible Employee shall become a Participant in this
Plan upon electing to make a Base Salary or Bonus deferral pursuant to Section
2.2 of the Plan. In addition, in the case of an Eligible Employee who has never
elected to make a Base Salary or Bonus deferral pursuant to Section 2.2 of the
Plan, or in the case of an employee of an Employer who is not an Eligible
Employee but who is otherwise a member of a select group of management or highly
compensated employees of the Company and its participating affiliates, if the
amount of the Employer profit sharing contribution and/or Employer transition
contribution for a Plan Year made (or to be made) to the Qualified Plan for such
employee is less than the amount that such contribution would have been if the
Qualified Plan had been administered without regard to the Statutory
Limitations, such employee shall become a Participant (but not an Eligible
Employee) in this Plan as of the last day of such year.
FOURTH: Section 2.3 of the Plan is hereby amended by restatement in its entirety
to read as follows:
2.3.    Participant Election Forms. In order to make a deferral for a Plan Year,
an Eligible Employee must submit a Participant Election Form to the
Administrator during the Election Period applicable to such year. Such
Participant Election Form shall specify the percentage of Base Salary and/or
Bonus to be deferred for such year and the time and form of payment for any
Scheduled Withdrawal to be made with respect to the Base Salary and/or Bonus
amounts to be deferred for such year. For each Plan Year after December 31,
2013, such Participant Election Form shall also specify the time and form of
payment for the Participant’s Retirement benefit attributable to such Plan Year
(which time and form of payment can only be changed in accordance with the
provisions of Section 4.1 of the Plan). For the Plan Years prior to January 1,
2014, such Participant Election Form specified the time and form of payment for
the Participant’s Retirement benefit attributable to such Plan Years if such
time and form of payment had not already been specified for the purposes of such
Plan Years (which time and form of payment can only be changed in accordance
with the provisions of Section 4.1 of the Plan). If an individual who is not
already a Participant becomes an Eligible Employee for the first time during a
Plan Year, such Eligible Employee may make the elections referred to in Section
2.2 of the Plan within thirty (30) days after the date he or she first becomes
an Eligible Employee; provided, however, that the Base Salary and/or Bonus
deferral elections so made shall be irrevocable after the end of said 30-day
period and shall apply only to the Base Salary and/or Bonus amounts otherwise
payable to such Eligible Employee for services performed after the end of said
30-day period. A Participant shall be required to submit a new Participant
Election Form on a timely basis in order to defer a percentage of Bonus or to
change his or her deferral election with respect to Base Salary for a subsequent
Plan Year. If no Participant Election Form is filed during the Election Period
for such subsequent year, the Participant’s election regarding deferral of Base
Salary for the immediately preceding Plan Year shall continue in force for such
subsequent year. However, no election regarding Bonus shall be applied to a
subsequent Plan Year.



2



--------------------------------------------------------------------------------




FIFTH: Section 3.1 of the Plan is hereby amended by restatement its entirety to
read as follows:
3.1    Participant Deferral Accounts. Solely for recordkeeping purposes one or
more Participant Deferral Accounts (segregated based on form and time of
payment) shall be maintained for each Participant and shall be credited with the
deferrals made by such Participant pursuant to Section 2.2 of the Plan. Amounts
credited to a Participant’s Participant Deferral Account shall be fully vested
at all times and prior to January 1, 2014, shall be deemed to be credited with
notional earnings at the Crediting Rate from the date credited to the Account
through the earlier of the Valuation Date or December 31, 2013. The amounts
credited to a Participant’s Participant Deferral Account after December 31,
2013, shall be deemed to be credited with notional earnings either at the
Crediting Rate, or at the Participant’s election, in accordance with other
investment directions given by the Participant in accordance with Section 3.6,
through the Valuation Date.
SIXTH: Section 3.2 of the Plan is hereby amended by restatement in its entirety
to read as follows:
3.2    Employer Matching Contribution Accounts. For each Plan Year in which a
Participant makes a deferral pursuant to Section 2.2 of the Plan and makes
either (i) the maximum amount elective deferrals to the Qualified Plan permitted
under Code section 402(g), or (ii) the maximum amount elective contributions to
the Qualified Plan permitted under the terms of the Qualified Plan, such
Participant’s Employer Matching Contribution Account shall be credited with an
amount equal to the amount by which (i) the amount of Employer matching
contributions that would have been made to the Qualified Plan for such
Participant for such year if the deferrals made by such Participant for such
year pursuant to Section 2.2 of the Plan had been contributed to the Qualified
Plan and the Qualified Plan was administered without regard to the Statutory
Limitations, exceeds (ii) the amount of Employer matching contributions, if any,
actually credited or to be credited to such Participant under the Qualified Plan
for such Plan Year. The amount to be credited to a Participant’s Employer
Matching Contribution Account for a Plan Year shall be credited to such Account
as of the last day of such year. Amounts credited to a Participant’s Employer
Matching Contribution Account shall vest at the same time and under the same
conditions as such amounts would have vested under the Qualified Plan had such
contributions been made to the Qualified Plan, and prior to January 1, 2014,
shall be deemed to be credited with notional earnings at the Crediting Rate from
the date credited to such Account through the earlier of the Valuation Date or
December 31, 2013. The amounts credited to a Participant’s Employer Matching
Contribution Account after December 31, 2013, shall be deemed to be credited
with notional earnings either at the Crediting Rate, or at the Participant’s
election, in accordance with other investment directions given by the
Participant in accordance with Section 3.6, through the Valuation Date.
Notwithstanding the foregoing, upon a Change in Control, all amounts credited to
a Participant’s Employer Matching Contribution Account (including notional
earnings thereon) shall be fully vested.



3



--------------------------------------------------------------------------------




SEVENTH: Section 3.3 of the Plan is hereby amended by restatement in its
entirety to read as follows:
3.3    Employer Profit Sharing Contribution Accounts. For each Plan Year for
which an Employer makes a profit sharing contribution to the Qualified Plan for
a Participant, such Participant’s Employer Profit Sharing Contribution Account
shall be credited with an amount equal to the amount by which (i) the amount of
the Employer profit sharing contribution that would have been made to the
Qualified Plan for such Participant for such year if the Qualified Plan had been
administered without regard to the Statutory Limitations, exceeds (ii) the
amount of the Employer profit sharing contribution actually credited or to be
credited to such Participant under the Qualified Plan for such year. The amount
to be credited to a Participant’s Employer Profit Sharing Contribution Account
for a Plan Year shall be credited to such Account as of the last day of such
year. Amounts credited to a Participant’s Employer Profit Sharing Contribution
Account shall vest at the same time and under the same conditions as such
amounts would have vested under the Qualified Plan had such contributions been
made to the Qualified Plan, and shall be deemed to be credited through December
31, 2013, with notional earnings at the Crediting Rate from the date credited to
such Account through the earlier of the Valuation Date or December 31, 2013. The
amounts credited to a Participant’s Employer Profit Sharing Contribution Account
after December 31, 2013, shall be deemed to be credited with notional earnings
either at the Crediting Rate, or at the Participant’s election, in accordance
with other investment directions given by the Participant in accordance with
Section 3.6, through the Valuation Date. Notwithstanding the foregoing, upon a
Change of Control, all amounts credited to a Participant’s Employer Profit
Sharing Contribution Account (including notional earnings thereon) shall be
fully vested.
EIGHTH: Article 3 of the Plan is hereby amended by adding to the end thereof
three new Sections to read as follows:
3.5    Employer Transition Contribution Accounts. For each Plan Year for which
an Employer makes a transition contribution to the Qualified Plan for a
Participant, such Participant’s Employer Transition Contribution Account shall
be credited with an amount equal to the amount by which (i) the amount of the
Employer transition contribution that would have been made to the Qualified Plan
for such Participant for such year if the Qualified Plan had been administered
without regard to the Statutory Limitations, exceeds (ii) the amount of the
Employer transition contribution actually credited or to be credited to such
Participant under the Qualified Plan for such year. The amount to be credited to
a Participant’s Employer Transition Contribution Account for a Plan Year shall
be credited to such Account as of the last day of such year. Amounts credited to
a Participant’s Employer Transition Contribution Account shall be full vested at
all times. The amounts credited to a Participant’s Employer Transition
Contribution Account shall be deemed to be credited with notional earnings
either at the Crediting Rate, or at the Participant’s election, in accordance
with other investment directions given by the Participant in accordance with
Section 3.6, through the Valuation Date.

4



--------------------------------------------------------------------------------






3.6    Post-2013 Account Adjustments. Effective after December 31, 2013, and
subject to such conditions, limitations and procedures as the Committee may
prescribe from time to time for the accounting purposes of this Plan, a
Participant may elect, in lieu of having the amounts credited to such
Participant’s Accounts adjusted to reflect the Crediting Rate, to have such
amounts adjusted thereafter to reflect the investment results that would be
attributable to the hypothetical investment of such credited amounts in
accordance with investment directions given by such Participant. The investment
directions given and the hypothetical investments made pursuant to this Section
3.6 are fictional devices established solely for the accounting purposes of this
Plan, and shall not require any Employer to make any actual investment or
otherwise set aside or earmark any asset for the purposes of this Plan.


3.7    Retirement Restoration Plan Converted Accounts. Subject to and in
accordance with Section 21 of the Noble Energy, Inc. Retirement Restoration Plan
(the “Retirement Restoration Plan”), an Eligible Employee may elect to have
credited to a Retirement Restoration Plan Converted Account the lump sum present
value of his or her benefit under the Retirement Restoration Plan. Any provision
of this Plan to the contrary notwithstanding, the time and form of payment from
a Retirement Restoration Plan Converted Account shall be identical to the time
and form of payment provided for his or her benefit pursuant to the Retirement
Restoration Plan, taking into account any change to his or her benefit payment
election made in accordance with Section 21 of the Retirement Restoration Plan.
Amounts credited to a Participant’s Retirement Restoration Plan Converted
Account shall be fully vested at all times. The amounts credited to a
Participant’s Retirement Restoration Plan Converted Account shall be deemed to
be credited with notional earnings either at the Crediting Rate, or at the
Participant’s election, in accordance with other investment directions given by
the Participant in accordance with Section 3.6, through the Valuation Date.


NINTH: Section 4.1 of the Plan is hereby amended by restatement in its entirety
to read as follows:
4.1    Retirement Benefit. In the event of the Participant’s Retirement, the
Participant shall be entitled to receive an amount equal to the total balance of
the Participant’s Accounts credited with notional earnings as provided in
Article 3 of the Plan through the Valuation Date. The benefit payable under this
Section 4.1 from a Participant’s Employer Profit Sharing Contribution Account
and Employer Transition Contribution Account shall be paid to such Participant
in the form of a single lump sum payment on his or her Settlement Date. The
benefit payable pursuant to this Section 4.1 from a Participant’s Participant
Deferral Account or Employer Matching Contribution Account attributable to both
deferrals made pursuant to Section 2.2 and amounts credited to the Employer
Matching Contribution Account for services performed for the Plan Years prior to
January 1, 2014, including the notional earnings credited with respect to such
deferrals and amounts, (i) shall be paid to such Participant in the form of a
single lump sum payment, or in the form of annual

5



--------------------------------------------------------------------------------




installments over a period of not more than fifteen (15) years, as elected by
such Participant in his or her Participant Election Form in effect with respect
to such Plan Years, and (ii) shall be paid or commence being paid, as the case
may be, on such Participant’s Settlement Date. The benefit payable pursuant to
this Section 4.1 from a Participant’s Participant Deferral Account or Employer
Matching Contribution Account attributable to both deferrals made pursuant to
Section 2.2 and amounts credited to the Employer Matching Contribution Account
for services performed for any Plan Year after December 31, 2013, including the
notional earnings credited with respect to such deferrals and amounts, (i) shall
be paid to such Participant in the form of a single lump sum payment, or in the
form of annual installments over a period of not more than fifteen (15) years,
as elected by such Participant in his or her Participant Election Form in effect
for such Plan Year, and (ii) shall be paid or commence being paid, as the case
may be, on such Participant’s Settlement Date. For the purposes of this Section
4.1, a distribution election (and any subsequent change with respect to the form
or time of payment of a benefit pursuant to this Section 4.1) shall be made by a
Participant on his or her Participant Election Form; provided, however, that
except for a transition period election made on or before December 31, 2008
pursuant to Section 4.3 of the Plan, once a distribution election has been made
by a Participant, no subsequent change with respect to an elected time or form
of payment to be made pursuant to this Section 4.1 shall become effective for
the purposes of the Plan (i) until a date that is at least twelve (12) months
after the date of the filing of such change, (ii) unless the date for the
payment or commencement of payments being changed is at least five (5) years
after the date as of which such Participant’s benefit would otherwise have been
paid or commenced being paid under this Section 4.1 in the absence of such
change, and (iii) unless such change is filed with or as directed by the
Administrator not less than twelve (12) months before the date the payment being
changed is scheduled to be paid or commence being paid.


TENTH: Section 6.1 of the Plan is hereby amended by restatement in its entirety
to read as follows:
6.1    Election. A Participant may make an irrevocable election on his or her
Participant Election Form at the time of making an election to defer Base Salary
or Bonus to take a Scheduled Withdrawal from a Scheduled Withdrawal Account to
be established for such Participant for such purpose, including any earnings
credited thereon. Such Participant may elect to receive the Scheduled Withdrawal
in any Plan Year that begins at least two (2) years after the end of the
Election Period in which such Scheduled Withdrawal is elected, and may elect to
have the Scheduled Withdrawal distributed over a period of up to four (4) years.
The Participant may irrevocably elect to make additional deferrals into a
Scheduled Withdrawal Account in subsequent Participant Election Forms that are
effective for Plan Years before the Plan Year in which the Scheduled Withdrawal
is to be made or commence being made, but may not change a Scheduled Withdrawal
date for a particular Scheduled Withdrawal Account. One or more Scheduled
Withdrawal Accounts may be established for a Participant. No Scheduled
Withdrawal shall be available from an Employer Matching Contribution Account, an
Employer Profit Sharing Contribution Account or an Employer Transition
Contribution Account.

6



--------------------------------------------------------------------------------






ELEVENTH: Section 6.3 of the Plan is hereby amended by restatement in its
entirety to read as follows:
6.3    Timing of Scheduled Withdrawal. A Participant’s Scheduled Withdrawal
shall be paid by the Applicable Employer to such Participant in the form elected
beginning on the last day of January of the Plan Year elected by such
Participant in his or her Participant Election Form unless such date is preceded
by such Participant’s Separation from Service. In the event of a Participant’s
Separation from Service prior to the date elected for the Scheduled Withdrawal,
the distribution of the remaining amount credited to such Participant’s
Scheduled Withdrawal Account shall be paid to or with respect to such
Participant in a single lump sum payment on the Participant’s Settlement Date;
provided, however, that in the case of a Scheduled Withdrawal Account
established for Base Salary or Bonus deferrals made for services performed by a
Participant during any Plan Year after December 31, 2013, and in the event of
such Participant’s Retirement prior to the date elected for the corresponding
Scheduled Withdrawal, the distribution of the remaining amount credited to such
Scheduled Withdrawal Account shall be paid to or with respect to such
Participant in the form of distribution prescribed by Section 4.1 for other Base
Salary or Bonus deferrals made for services performed by such Participant during
such Plan Year.
IN WITNESS WHEREOF, this Amendment has been executed by Noble Energy, Inc. on
this 20th day of December, 2013, to be effective as of January 1, 2014.
 
 
NOBLE ENERGY, INC.

 
 
 
 
 
 
By:
/s/ Charles D. Davidson
 
 
Title:
Chairman & Chief Executive Officer
 
 
 
 
 




7

